No. 12774

         I N THE SUPREME C U T O THE STATE O M N A A
                          OR    F           F OTN




M R A E BROWN, G a l l a t i n County Superintendent of Schools,
  AG RT
EARL BEST, G a l l a t i n County Surveyor, CARL STUCKY, G a l l a t i n
County C l e r k and Recorder, IRIS WHITTLE, G a l l a t i n County
T r e a s u r e r , WILLIAM JOHNSON, G a l l a t i n County Auditor, PAUL
REESE, Clerk o f t h e D i s t r i c t Court of G a l l a t i n County, and
L.D.W. ANDERSON, G a l l a t i n County S h e r i f f ,

                                     P l a i n t i f f s and Respondents,



THE BOARD O C U T COMMISSIONERS O GALLATIN COUNTY, MONTANA,
           F O NY                F

                                    Defendants and A p p e l l a n t s .



Appeal from:                D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                            Honorable W. W. Less l e y , Judge p r e s i d i n g .

Counsel of Record:

      For A p p e l l a n t s :

                       Hon. Robert L. Woodahl, Attorney General, Helena,
                        Montana
                       Thomas A l l e n Budewitz, A s s i s t a n t Attorney General,
                        argued, Helena, Montana

      For Respondents :

                       Thomas A. Olson, County Attorney, Bozeman, Montana
                       Ronald K. Olson, Deputy County Attorney, argued,
                        Bozeman, Montana



                                                        Submitted:       November 19, 1974

         .J/iC 1 2 ;gjq
         --1 .
                                                           Decided :   D f C 12 1974
Filed:         -   -
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.
      T h i s i s an appeal from a judgment f o r p l a i n t i f f s e n t e r e d by
t h e d i s t r i c t c o u r t , G a l l a t i n County, Hon. W. W. Lessley p r e s i d i n g .
P l a i n t i f f s a r e e l e c t e d county o f f i c e r s .   They brought a d e c l a r a -
t o r y judgment a c t i o n s e e k i n g a d e t e r m i n a t i o n of t h e i r s a l a r i e s
under t h e p r o v i s i o n s of s e c t i o n 25-605 and 25-609.1,                R..C.M.      1947,
f o r t h e f i s c a l year J u l y 1, 1973 through June 30, 1974.                        The
t r i a l c o u r t ' s judgment r e a d :
      "That ' t a x a b l e v a l u a t i o n ' t o b e used i n computing t h e
      p l a i n t i f f s ' s a l a r i e s i s a v a l u a t i o n f o r t h e new f i s c a l
      y e a r 1973-1974, and t h e defendants have a c l e a r l e g a l
      d u t y t o compute t h e t a x a b l e v a l u a t i o n f o r t h e f i s c a l
      y e a r 1373-1974 and pay s a l a r i e s t o t h e p l a i n t i f f s based
      thereon. The ' t a x a b l e v a l u a t i o n ' should be computed on
      o r b e f o r e J u l y 1 of each f i s c a l y e a r u s i n g t h e new
      f i g u r e s a v a i l a b l e t o t h e defendants. I t
      Defendant r a i s e s two i s s u e s on a p p e a l :

       (1)    Whether t h e r e i s a c l e a r l e g a l duty t o compute t a x a b l e
v a l u a t i o n of a county on o r b e f o r e J u l y 1 of each f i s c a l y e a r .
      (2)     Whether t h e t a x a b l e v a l u a t i o n o f a county which i s
completed a f t e r J u l y 1 may be used t o compute s a l a r i ~ s county
                                                                    of
o f f i c e r s f o r t h e following f i s c a l y e a r .
      Appellant i s t h e Board of County Commissioners o f G a l l a t i n
County.       I t s p o s i t i o n i s t h a t i t cannot be compelled t o compi~te
t h e t a x a b l e v a l u a t i o n of a county p r i o r t o J u l y 1, because i t has
u n t i l t h e second Monday i n J u l y t o a s s e s s t h e t a x a b l e p r o p e r t y
under s e c t i o n 84-406, R.C.M.              1947, and t h e second Monday i n August
t o a f f i x t h e m i l l l e v y under s e c t i o n 84-3505, R.C.M.              1947.        In
o t h e r words, a p p e l l a n t argues t h a t t h e only v a l u a t i o n e x i s t i n g a s
of J u l y 1 t o apply t h e s a l a r y formula t o i s t h a t of t h e previous
year.
      On t h e o t h e r hand, respondent county o f f i c e r s maintain t h a t t h e

two s e c t i o n s , 84-406 and 84-3805, a r e n o t c o n t r o l l i n g s i n c e t h e
only importance of s e c t i o n 84-406 i s t h a t i t s e t s t h e second
Monday i n J u l y a s t h e d e a d l i n e f o r r e p o r t i n g t o t h e s t a t e d e p a r t -
ment of revenue and s e c t i o n 84-3805 only concerns t h e time f o r
fixing rates.           Respondents urge t h a t t h e 1972 C o n s t i t u t i o n omitted
t h e former p r o h i b i t i o n a g a i n s t changing a county o f f i c i a l ' s
s a l a r y d u r i n g h i s term of o f f i c e , and s e c t i o n 25-609.1 imposes a
c l e a r l e g a l d u t y t o compute t h e new t a x a b l e v a l u a t i o n of a county
p r i o r t o J u l y 1.     T h i s , respondents contend, would a l l o w s a l a r i e s
t o be c u r r e n t w i t h r e s p e c t t o demands o f t h e o f f i c e and would avoid
a l a c k of u n i f o r m i t y and even i n f l u e n c e by t h e commissioners a s t o
whether t o i n c r e a s e o r d e c r e a s e s a l a r i e s .     W agree with respondents'
                                                                       e
position.
      T r a d i t i o n a l l y , county o f f i c i a l s have been paid according t o a
s a l a r y formula based on t h e t a x a b l e v a l u a t i o n and population of
t h e county computed j u s t p r i o r t o t h e i r e l e c t i o n .           Under t h e Montana
C o n s t i t u t i o n of 1889 a county o f f i c i a l could n o t r e c e i v e a pay
i n c r e a s e d u r i n g t h e term of h i s o f f i c e .       The n e t r e s u l t was t h a t
some county o f f i c e r s were p a i d more, o r on a d i f f e r e n t pay s c a l e
t h a n o t h e r s , s i n c e they were e l e c t e d a t a d i f f e r e n t time and t h e r e
were, consequently, d i f f e r e n t t a x v a l u a t i o n s .
      The 1972 Montana C o n s t i t u t i o n removed t h i s r e s t r i c t i o n and t h e
1973 l e g i s l a t u r e upgraded t h e county s a l a r i e s by amending s e c t i o n
25-609.1, R.C.M.           1947, and s e t t i n g t h e s a l a r i e s a t t h e beginning
of each f i s c a l year.          T h i s change imposes a c l e a r l e g a l duty t o
compute t h e t a x a b l e v a l u a t i o n p r i o r t o J u l y 1, t h e f i r s t day of t h e
f i s c a l y e a r , and t h e e f f e c t i v e d a t e of t h e l e g i s l a t i v e amendment.
      The time f o r assessment and computing t a x a b l e v a l u a t i o n s e t
o u t i n s e c t i o n 84-406, R.C.M.          1947, i s a t any time between t h e
f i r s t Monday i n March and t h e second Monday i n J u l y .                       The second
Monday i n J u l y i s o n l y important by v i r t u e o f t h e r e q u i r e d r e p o r t i n g
of t h i s v a l u a t i o n t o t h e S t a t e Department of Revenue.                  In addition,
t h e f i n d i n g s of f a c t of t h e d i s t r i c t c o u r t i n t h i s m a t t e r i n d i c a t e
t h a t i t would be possibl-e f o r t h i s v a l u a t i o n t o be a c t e d upon by
defendant Board o f County Commissioners on o r b e f o r e J u l y 1, without
w a i t i n g u n t i l t h a t l a s t p o s s i b l e moment b e f o r e t h e second Monday i n
July.
      Under t h e 1889 Montana C o n s t i t u t i o n , t h e l e g i s l a t u r e followed
a c l e a r p o l i c y of i n s u l a t i n g an o f f i c e r ' s compensation from any
a l t e r a t i o n , f o r p o l i t i c a l o r o t h e r r e a s o n s , during h i s term o f
office.        A r t . V , Sec. 31, 1889 Montana C o n s t i t u t i o n ; Section 2 5 -
609, R.C.M.         1947; Shubat v. S t a t e of Montana, 157 Mont. 143, 484
P.2d 278.          Thus, a p u b l i c o f f i c e r was denied a pay r a i s e d u r i n g
h i s term of o f f i c e .        Montana has s i n c e abandoned such an a r b i t r a r y
approach.          The l e g i s l a t u r e and t h e e l e c t o r a t e have removed c e r t a i n
r e s t r i c t i o n s t o allow s a l a r i e s of o f f i c e r s t o be r e s p o n s i v e t o
changes i n t h e amount of work r e q u i r e d of t h e i r o f f i c e s .
      The l e g i s l a t u r e has chosen a s a l a r y formula based on population
and t a x a b l e v a l u a t i o n of     t h e county.       These y a r d s t i c k s a r e f a i r
measures of t h e amount of work r e q u i r e d of t h e s e o f f i c e r s .                  But
t o u s e t h e t a x a b l e v a l u a t i o n of t h e previous year a s a p p e l l a n t
a r g u e s , whether i t be l a r g e r o r s m a l l e r , would d e f e a t t h e whole
purpose of t h e c o n s t i t u t i o n a l and l e g i s l a t i v e changes; i t would
be impossible f o r s a l a r i e s t o achieve a c u r r e n t and r e s p o n s i v e
level.       Every p u b l i c o f f i c e r would r e c e i v e h i s pay r a i s e o r d e c r e a s e
one y e a r l a t e r .     By choosing J u l y 1, t h e l e g i s l a t u r e h a s attempted
t o make a l l such changes c o n s i s t e n t w i t h t h e s t a r t of t h e county
f i s c a l year.
      A p p e l l a n t ' s argutrent would f u r t h e r allow f o r t h e very abuses
t h i s Court sought t o q u e l l i n Shubat v , S t a t e of Montana, 157 Mont.
143, 150, 484 P.2d 278.                   There t h i s Court s a i d , c i t i n g from Jackson
v. P o r t e r , 57 Mont. 343, 188 P. 375:
      'I*   ;k *    t h e s o l e purpose o f t h e c o n s t i t u t i o n a l
      l i m i t a t i o n s i s t o remove from t h e sphere of temp-
      t a t i o n every p u b l i c o f f i c e r whose o f f i c e i s c r e a t e d
      by t h e C o n s t i t u t i o n and whose o f f i c i a l conduct i n
      t h e remotest degree might be i n f l u e m e d b y t h e hope
      of reward o r t h e f e a r o f punishment."
      To a l l o w , a s a p p e l l a n t u r g e s , t h e t a x a b l e v a l u a t i o n t o be
determined e i t h e r b e f o r e o r a f t e r t h e d a t e of f i x i n g t h e s e s a l a r i e s
would open up t h e p o s s i b i l i t y of e x e r t i n g i n f l u e n c e by i n c r e a s e
o r d e c r e a s e of s a l a r y .     Certainly the constitutional r e s t r i c t i o n
a g a i n s t change has been l i f t e d , b u t undue i n f l u e n c e i n branches
of s t a t e and l o c a l government i s never t o be t o l e r a t e d .
      Appellant i n i t s b r i e f , c i t i n g 35 Attorney ~ e n e r a l ' sOpinions,
No. 33, s t a t e s t h a t i f t h e t a x a b l e v a l u a t i o n i s n o t completed
u n t i l a f t e r J u l y 1 of t h e f i s c a l y e a r , then t h e --t o r y schedule
                                                                        statu        --
i n e f f e c t on t h e f i r s t day of t h e f i s c a l y e a r must be used.            That
opinion was i s s u e d j u s t p r i o r t o t h e f i l i n g of t h e i n s t a n t s u i t
and i s deserving of our c o n s i d e r a t i o n ; however, we f e e l i t i s i n
e r r o r on two p o i n t s .
      F i r s t , t h e s a l a r y schedule d i s c u s s e d i n secti-on 25-605, R.C.M.
1947, i s n o t t h e amount of t h e s a l a r y p a i d , b u t t h e formula f o r
i t s determination.             This formula o r schedule i s only open t o
l e g i s l a t h e changes and i s n 3 t a f f e c t e d by when t h e t a x a b l e v a l u a t i o n
o f t h e county i s f i x e d .      The a t t o r n e y g e n e r a l ' s opinion i n f e r s t h e
schedule i t s e l f i s s u b j e c t t o change, which we f e e l i s c l e a r l y
erroneous.
      Second, t h a t same o p i n i o n i n f e r s t h a t v a l u a t i o n i s n o t due u n t i l
t h e second Hmday i n August under s e c t i o n 84-3805, R.C.14.                       1947.
However, t h i s s e c t i o n i s s e t t i n g out t h e time f o r f i x i n g t h e r a t e
of t a x a t i o n , n o t t h e t a x a b l e v a l u a t i o n , which i s s e t out a s on o r
b e f o r e t h e second Monday i n J u l y .        S e c t i o n 84-406, R.C.M.        1947.
      The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .




                                                          Justice      (I


W Concur:
 e


  Chief J u s i c e




  Justices.